UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6556


ALMANZO R. WOODLEY,

                Plaintiff – Appellant,

          v.

KEN STOLLE, Sheriff,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-01722-CMH-JFA)


Submitted:   August 17, 2015                 Decided:   August 19, 2015


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Almanzo R. Woodley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Almanzo R. Woodley appeals from the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) action for noncompliance

with a court order.       A plaintiff’s failure to comply with an

order of the court may warrant involuntary dismissal.               Fed. R.

Civ. P. 41(b).       We review a district court’s dismissal under

Rule 41(b) for abuse of discretion.         Ballard v. Carlson, 882 F.
2d 93, 95 (4th Cir. 1989).       We have reviewed the record and find

no abuse of discretion.        Accordingly, we affirm for the reasons

stated   by   the   district   court.     See    Woodley   v.   Stolle,   No.

1:14-cv-01722-CMH-JFA (E.D. Va. Mar. 31, 2015).                 We dispense

with oral argument because the facts and legal arguments are

adequately    presented   in   the   materials    before   this   court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                      2